We have given careful consideration to the argument advanced by the State in support of its motion. While it would not do to lay down any hard and fast rule by which we would be bound in every case to reverse for the error of asking concerning the reputation of the accused for being a peaceable, law-abiding citizen in any case in which the issue had not been raised, — still in a case where the evidence is in direct conflict between the State and the accused upon the theory of guilt or otherwise, with one witness for the State and two for the accused supporting the respective theories, the error of asking such a question by State's attorney might turn the scales against the defendant. We recognize the fact that such error might be committed through mistaken belief on the part of the State's attorney that the issue of reputation had been raised by the evidence, but we find in this case no effort to so justify or excuse the asking of such question. So also in a case in which the guilt of the accused was so plainly established as that the error might not be of harm, but that is not true of this case. There is probably not a prosecuting attorney in the State who does not know that such a question is improper, and that it is bound to be hurtful when thus improperly brought to the attention of the jury seems plain.
The State's motion for rehearing will be overruled.
Overruled.